DETAILED ACTION
This is in response to communication filed on 11/3/2021.
Status of Claims
Claims 1 – 22, and 24 are pending, of which claims 1, 21, 22, and 24 are in independent form.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/22/2021 and 12/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
In light of applicant’s amendments to the drawings, the examiner withdraws the previous objection to the drawings.

Specification
In light of applicant’s amendments to the specification, the examiner withdraws the previous objection to the specification.

Claim Rejections - 35 USC § 112
In light of applicant’s amendments to the claims, the examiner withdraws the previous rejection to the claims under 35 USC 112.

Claim Objections
In light of applicant’s amendments to the claims, the examiner withdraws the previous objection to the claims.

Allowable Subject Matter
Claims 1 – 22, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims in this application is the inclusion of the specific details of a first source register, a second source register, an index, each source register having a size which is an integer multiple at least twice a predefined size of a data group, each data group comprising a plurality of data elements, operands are a selected data element of the data group in the first source register and each data element in the data group of the second register, wherein each data group of the first source register comprise an identical plurality of data elements, as are now included in all of the independent claims, in combination with the other elements recited, which is not found in the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2018154268 A1, US 20190369989 is from the same inventor and an exception clearly applies.
WO 2018154269 A1, US 20200218538 is from the same inventor and an exception clearly applies.
US 10503502 has source data elements and duplicates, but not data groups with identical data elements.
EP 1692611 B1, EP 1692612 B1, EP 1692613 B1 also ARM with similar teachings to Symes.
EP 3001306 A1, EP 3001307 A1, US 20170308383, US 20170286112 teach a data element broadcast operation that duplicates a source operand.
WO 2013095607 A1, WO 2013095618 A1, US 20130339664, US 20130290254 teach broadcasting two data elements to multiple locations in a register.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184